Citation Nr: 0214670	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral foot disorder. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of right foot injury.

4.  Entitlement to service connection for a chronic skin 
disorder to include as a result of exposure to Agent Orange. 

5.  Entitlement to service connection for a lung disorder 
including bronchitis and/or recurrent chest colds, to include 
as due to Agent Orange exposure.

6.  Entitlement to service connection for a bilateral ear 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.  

In this regard, the Board notes that the RO denied service 
connection for a hearing loss in a February 1997 rating 
decision, which the veteran did not appeal and therefore 
became final.  The veteran's current claim on appeal involves 
a claim for burst eardrums during service.  The RO addressed 
this issue on a de novo basis.  The Board will do likewise.  
Ephraim v. Brown, 82 F. 3d 39,(Fed. Cir. 1996).  Similarly, a 
chronic skin disorder was last denied in a February 1997 RO 
rating decision, which the veteran did not appeal and 
therefore became final.  The present claim on appeal 
regarding a chronic skin disorder is based on exposure to 
Agent Orange, an etiology not previously claimed.  Thus, this 
represents a new claim that must be adjudicated based on a de 
novo review of all the evidence of record.  See Ephraim.


FINDINGS OF FACT

1.  In a decision dated in April 1989, the Board denied the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.

2.  The evidence received since the Board's April 1989 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  In an unappealed decision dated in February 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

4.  The evidence received since the RO's February 1997 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

5.  In a decision dated in September 1998, the Board denied 
the veteran's claim of entitlement to service connection for 
a right foot disorder.

6.  The evidence received since the Board's September 1998 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

7.  A chronic skin disorder is not of service origin and is 
unrelated to any incident of service including any Agent 
Orange exposure.

8.  A chronic lung disorder is not of service origin or 
related to any incident of service including any Agent Orange 
exposure.
 
9.  A current bilateral ear disorder is not shown.


CONCLUSIONS OF LAW

1.  The April 1989 Board decision, which denied of 
entitlement to service connection for bilateral foot 
disorder, is final. 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002).

2.  The additional evidence received since the April 1989 
Board decision is not new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for bilateral foot disorder have not been met. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  The February 1997 RO rating decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

4.  The additional evidence received since the February 1997 
RO rating decision is not new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2002).

5.  The September 1998 Board decision, which denied of 
entitlement to service connection for a right foot disorder, 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).

6.  The additional evidence received since the September 1998 
Board decision is not new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a right foot disorder have not been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

7.  Chronic skin and lung disorders were not incurred or 
aggravated in service nor may they be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

8.  A bilateral ear disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case.  A February 2001 letter from the RO 
notified the veteran of VCAA and that the VA would make 
reasonable efforts in obtaining medical and other evidence 
necessary to support the claim.  The statement of the case 
and supplemental statements of the case informed the veteran 
what is needed to reopen his claims and to establish 
entitlement to service connection for the claimed disorders.  
The record shows that all pertinent evidence has been obtain 
and the Board finds that the VA has satisfied met provisions 
of the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  
Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis, becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (20021).

In the case of any veteran who engaged in combat with the 
enemy in service, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary. The reasons for 
granting or denying service-connection in each case shall be 
recorded in full. 38 U.S.C.A. § 1154(b) (West 1991).

The implementing regulation provides the following: 
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2002).

A combat veteran who has successfully established the in- 
service occurrence or aggravation of an injury pursuant to 38 
U.S.C.A. § 1154(b) must still submit evidence of a current 
disability and evidence of a causal nexus between that in- 
service event and his or her current disability. Only the 
service incurrence requirement is relaxed under section 
1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

The appellant's statements and testimony are considered to be 
competent evidence when describing features or symptoms of an 
injury or illness or an event.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

II.  New and Material

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Also as a general rule, a 
decision by the Board is final.  38 U.S.C.A. § 7104.

A claimant may reopen a claim by submitting new and material 
evidence. 38 U.S.C.A. § 5108.

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §  3.156; Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A. Psychiatric Disorder

The evidence of record at the time of the most recent final 
decision, the February 1997 RO rating decision, included the 
veteran's service medical records, which showed no clinical 
evidence of any psychiatric complaints or findings.  During 
the April 1971 separation examination, the psychiatric 
evaluation was normal.  

The post-service medical records include VA medical records 
dated from 1976 to 1978.  A VA medical certificate dated in 
March 1976 contains a diagnosis of schizophrenia.  He was 
hospitalized by VA from April to July 1976 for a psychosis, 
chronic undifferentiated schizophrenia.  Subsequently he 
continued to receive treatment for his psychiatric illness.  

In a January 1979 rating decision, the RO denied service 
connection for schizophrenia, paranoid type.  At that time, 
the RO determined that there was no evidence of any claimed 
disease or disability of a chronic nature during service and 
denied the claim on that basis.  There was no appeal of the 
January 1979 rating decision, and that decision became final.  
See 38 U.S.C.A. § 7105.

Subsequently received were VA and private medical records 
showing treatment for the veteran's psychiatric illness from 
1977 to 1987.  

In December 1987 the Board denied service connection for a 
psychiatric disorder.  At that time the Board determined in 
effect that no new and material evidence had been received 
since the January 1979 decision by the RO and the claim was 
not reopened.  The Board's decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002)

Subsequently received were VA medical records showing 
treatment for his psychiatric illness from 1982 to 1994.

In the February 1997 rating decision, the RO determined that 
new and material evidence had not been presented to reopen 
claims for a psychiatric disorder.  There was no appeal of 
the February 1997 rating decision, and that decision became 
final.  See 38 U.S.C.A. § 7105.

Evidence received since the February 1997 rating decision 
includes VA treatment records and examination reports, dated 
between 1980 and 2001.  These reports show that the veteran 
was treated for psychiatric complaints.  The assessments and 
diagnoses include chronic paranoid schizophrenia, schizo-
affective disorder and bipolar disorder, manic.  The veteran 
also testified at an August 2000 hearing at the RO.

Analysis

The evidence received since the February 1997 decision 
includes VA medical records showing treatment for his 
psychiatric disorder in the early 1980s.  This is many years 
after service.  Additionally, the evidence of record at the 
time of the prior denials had established the clinical 
presence of schizophrenia, in 1976, more than four years 
after service.  The additional evidence, including the 
veteran's statements, is cumulative in nature.  There is no 
medical evidence which relates the current psychiatric 
disorder to service or shows the presence of a psychosis 
within one year following service.  

Accordingly, the Board finds that the evidence submitted 
since the unappealed February 1997 RO decision is not new and 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claim is therefore not reopened.

B.  Bilateral Foot Disorder

The veteran's underlying claim of service connection for 
bilateral foot disorder essentially pertains to a claimed 
disorder of calluses and corns of the feet.  The evidence of 
record at the time of the most recent final decision, the 
April 1989 Board decision, includes the veteran's service 
medical records.  The report of medical history at his May 
1969 induction examination shows that he reported that he had 
or had had foot trouble.  On examination at that time, the 
examiner indicated no abnormalities on evaluation of the 
feet.  There is no record of any pertinent complaints or 
findings in service, and during the April 1971 separation 
examination the evaluation of the feet was normal.  

The post-service medical records consist of VA and private 
medical records dated from 1976 to 1981.  The first medical 
evidence of a foot disorder was in March 1977 when he had 
complaints of calluses of the left foot.  Subsequent records 
show treatment for corns and calluses of the feet and plantar 
keratotic lesions.

In January 1982 the Board denied service connection for corns 
and calluses of both feet.  In that decision, the Board 
determined that the evidence showed no corns and calluses of 
the feet during service or for several years thereafter.  
That Board decision is a final decision.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002).

Subsequently received was a February 1982 lay statement from 
a friend who served with the veteran, who attested that the 
veteran had bad feet during service.  Also received was a 
private medical statement which is to the effect that the 
physician had treated the veteran from June 1972 to 1980 for 
unrelated disabilities.  

In July 1983 the RO denied service connection for a 
disabilities involving the feet.  At that time the RO 
determined that the evidence received since the January 1982 
Board decision was not new and material.  This decision was 
not appealed and is final.  38 U.S.C.A. § 7105 (West 1991 and 
& Supp. 2002).

Subsequently received were medical record dated from 1983 to 
1988 which show that the veteran was treated intermittently 
for intractable keratoses.  The report of a January 1985 VA 
examination contains a diagnosis of multiple corns and 
calluses of the feet bilaterally. 

In April 1989 the Board denied service connection for 
calluses of the feet.  At that time the Board determined in 
effect that the evidence received since the January 1982 
Board decision did not establish a new factual basis which 
showed that the calluses of the feet were incurred in or 
aggravated by military service.  This decision is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).
 
Evidence received since the April 1989 Board decision 
includes VA treatment and examination reports, dated in the 
late 1980's through August 2001 which show treatment for the 
corns and calluses of the feet, to include excisions of the 
keratotic lesions.  

The report of an October 1999 VA examination shows that the 
examiner found scaly, callused skin to the heels and 1st 
metatarsal head of both feet.  The diagnoses included 
keroderma and calluses to feet.  The veteran also testified 
at hearings in 1997 and recently in August 2000.

Analysis

To summarize, the service treatment records show no 
abnormality involving the feet.  The first clinical evidence 
of a disability of the feet was in 1977 several years after 
service.  The evidence received since the April 1989 Board 
decision shows treatment beginning in the 1980s for the 
bilateral foot disorder, a disability which had been 
previously established.  The Board finds that this medical 
evidence and the veteran's statements are cumulative in 
nature.  The submitted evidence does not bear directly and 
substantially upon the issue at hand.  Accordingly, the Board 
finds that the evidence submitted since the February 1997 RO 
decision is not new and material.  The claim is therefore not 
reopened.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

C.  Residuals of a Right Foot Injury

The veteran's underlying claim of service connection for 
residuals of a right foot injury pertains to a claimed injury 
in service when a pot of potatoes fell on his right foot 
during an enemy attack.  The evidence of record at the time 
of the most recent final decision, the September 1998 Board 
decision, includes the veteran's service medical records.  
The report of medical history at his May 1969 induction 
examination shows that he reported that he had or had had 
foot trouble.  The examination showed no pertinent 
abnormality.  The service treatment records reflect no 
complaint or finding relative to a right foot disability or 
injury.  The April 1971 separation examination showed no 
pertinent abnormality.  

The post-service medical records consisted of VA and private 
medical records dated from 1976 to 1997.  The first medical 
evidence of a foot disorder was in March 1977 when he had 
complaints of calluses of the left foot.  Subsequently he 
received treatment for corns and calluses of his feet.  These 
records contain no reference or finding diagnostic of a right 
foot injury.  A hearing was held at the RO in December 1997.  
At that time the veteran testified that a pot of potatoes 
fell on two toes of his right foot during an enemy attack.  
He indicated that two of his toes were taped together.

In September 1998 the Board denied service connection for the 
residuals of a right foot injury.  At that time, the Board 
determined that there was no competent medical evidence which 
showed that the veteran had a current right foot disorder 
which was related to service or any incident of service.  

The evidence received since the September 1998 Board decision 
includes VA treatment and examination reports, dated in the 
late 1990's through August 2001.  These records show 
treatment for calluses and mycotic toenails.  The report of 
an October 1999 VA outpatient evaluation shows scaly, 
callused skin to the heels and 1st metatarsal head of both 
feet.  The diagnoses included keroderma and calluses to feet.  
The veteran testified at an August 2000 RO hearing that 
during service, his shoes were too small, that he kicked 
something with his right foot, and that a pot of potatoes 
fell on his foot, injuring that foot, during an enemy attack. 

Analysis

To summarize, the veteran indicates that he sustained an 
injury to the right foot during an enemy attack.  However, 
this fact in and of itself, is insufficient to establish 
service connection.  The evidence must show a current 
disability of the right foot which is related to the 
inservice injury.

In this regard the service medical records, to include the 
separation examination, show no definitive finding diagnostic 
of an injury to the right foot.  The evidence received since 
the September 1998 Board decision includes medical records 
showing treatment for bilateral foot disorders many years 
after service.  There is no diagnosis or finding which 
relates any current right foot disorder to service or an 
inservice injury.  Thus the Board further finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand.  The Board concludes that this 
evidence is not new material.  The claim is therefore not 
reopened.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

III.  Service Connection for Skin, Lung and Ear Disorders

The veteran is seeking service connection for a bilateral ear 
disorder, as well as for residuals of exposure to Agent 
Orange specified as a lung disorder including bronchitis and 
recurrent chest colds, and a skin disorder to include 
involvement of the right foot.  

He has indicated in testimony during an August 2000 hearing 
at the RO that his skin disorder involved bumps on his head, 
face, chest and a rash on his feet.  His lung disorder 
involved bronchitis and recurrent chest colds.  He testified 
that his bilateral ear disorder involved burst eardrums, 
which were sore and he indicated that he had hearing loss due 
to wax build-up.  


A.  Skin and Lung Disorders to Include as Due to Exposure to 
Agent Orange

The service medical records contain no findings or diagnoses 
referable to the veteran's claimed skin disorder.  The skin 
was evaluated as normal during a December 1969 examination 
for food handler certification.  The veteran did have a cold 
and chest pain in February 1970.  However, there were no 
subsequent complaints or findings during service referable to 
a chest disorder including recurrent colds or bronchitis.  An 
April 1970 chest X-ray examination was normal.  The report of 
the April 1971 separation examination shows a normal 
evaluation for skin and for lungs and chest. The veteran's 
service administrative records indicate that he served in 
Vietnam.

With respect to the skin disorder, post service medical 
records including private and VA treatment records show that 
the veteran was first diagnosed with a skin disorder, 
seborrhea, during physical examination while hospitalized 
from April to July 1976 for psychiatric treatment.  

As previously discussed that veteran was treated on numerous 
occasions for corns and calluses involving his feet, and most 
recently for mycotic toenails.  During the 1990s he was 
treated at a VA outpatient clinic for skin problems diagnosed 
primarily as seborrheic dermatitis.  During an October 1999 
VA examination, the examiner diagnosed facial rash, possible 
contact dermatitis.

With respect to the claimed lung disorder, post service 
medical records show that during beginning in the 1980s the 
veteran was seen at a VA outpatient clinic on occasion for 
colds.  A VA examination conducted in November 1989, 
including a chest x-ray, showed not abnormality.  An October 
1999 VA examination, the veteran reported persistent 
productive cough with thick yellow sputum about 48 hours 
before.  A March 2001 VA examination report contains a 
diagnosis of mild chronic obstructive pulmonary disease.  


Analysis

The records reflect that the veteran served in Vietnam.  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2002).

However, even though the veteran's exposure to Agent Orange 
is conceded, there is no diagnosis of any of the disorders, 
which are presumptively service connected on the basis of 
Agent Orange exposure.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection 
for skin and lung disorders on a presumptive basis is not 
warranted.

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily enumerated disorders 
which were presumed to be service related, as the presumption 
was not the sole method for showing causation.

In this regard the service medical record reflect no finding 
or diagnosis of a chronic skin or lung disorder.  The veteran 
was seen for a cold.  However, the cold resolved with no 
evidence off a lung disorder shown at the time of the 
separation examination.  The first post service evidence of 
chronic skin and lung disorders were at least several years 
after service.  There is no medical evidence of record which 
relates any skin or lung disorder to service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for the 
skin or lung disorders.

B.  Bilateral Ear Disorder

As reflected in statements and hearing testimony from an 
August 2000 hearing at the RO, the veteran asserts that 
during service his ears burst when exposed to enemy fire in 
Vietnam.  He asserts that this resulted in residuals 
including that they become sore, and that he would get wax 
buildup requiring cleaning.  He also would manifest bad 
hearing with the wax buildup in his ears.  

Service medical records show that at his pre-induction 
examination in May 1969, the veteran reported that he had or 
had had ear trouble and running ears.  On examination of the 
ears at that time, the evaluation was normal for ears and 
drums, indicating no perforation.  Service medical records 
are negative for complaints or findings referable to an ear 
disorder.  At his April 1971 separation examination, the 
evaluation of the ears and drums was normal and hearing was 
recorded as 15/15.

During a January 1985 VA examination, the tympanic membranes 
and external auditory canals were clear, and there was a 
moderate amount of cerumen impacted on both canals.  During a 
November 1989 VA examination, the examiner noted findings of 
EAC's without erythema or exudate, tympanic membrane pearly 
white without perforation or discharge.

During a March 2001 VA examination, the veteran reported a 
history that his eardrums were ruptured by a bomb explosion.  
The veteran denied any hearing loss, ringing in the ears, 
vertigo, or balance problems.  He reported having discharge 
occasionally on his pillow.  

On examination, there was no deformity of the auricle.  The 
external canal appeared within normal limits.  There was no 
edema, scaling or discharge noted.  The tympanic membrane was 
gray in color.  The examiner was unable to view the whole 
tympanic membrane due to cerumen.  The diagnoses included 
tympanic membrane injury in service bilaterally.

In a report of an April 2001 VA examination for ear disease, 
the examiner indicated that otoscopy revealed cerumen was 
still present and too hard for removal in order to perform a 
scheduled examination.  The veteran was given drops to use to 
soften the cerumen and he indicated that he would contact VA 
after using the drops.  

Analysis

A review of the record fails to show evidence of any relevant 
complaints or findings during service.  After service, there 
is no current medical confirmation of a bilateral ear 
disorder.  The recent VA examinations showed showed no 
evidence of perforated eardrums or any associated disability.  
There was impacted cerumen, which is not a chronic disability 
for which service connection may be granted.  Regardless, 
there is no competent medical evidence which relates any 
current ear disorder to service or any incident therein.  

The March 2001 VA examination showed a diagnosis which 
included tympanic membrane injury in service bilaterally.  
This is based on the history as related by the veteran.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As indicated 
the examination itself showed no chronic residual disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 


ORDER

New and material evidence has not been received, the 
application to reopen a claim for service connection for a 
bilateral foot disorder is denied.  

New and material evidence has not been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disorder is denied.  

New and material evidence has not been received, the 
application to reopen a claim for service connection for 
residuals of a right foot injury is denied.  

Service connection for a skin disorder is denied.

Service connection for a lung disorder is denied.

Service connection for a bilateral ear disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

